Citation Nr: 0703556	
Decision Date: 02/05/07    Archive Date: 02/14/07	

DOCKET NO.  05-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from May 1978 to 
May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to nonservice-connected pension.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran had active military duty from May 1978 to 
May 1982, and none of this service occurred during a 
recognized period of war.


CONCLUSION OF LAW

The criteria for an award of nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 
5103A(2) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA is applicable to the issue in this 
appeal.  The veteran was provided with VCAA notice, but the 
Board finds, under the circumstances presented in this 
appeal, that there is no duty to assist in the development of 
facts pertinent this claim.  All of the veteran's active 
military duty occurred during a period of peacetime.  The 
veteran does not contend that he actually served on active 
duty for one or more days during any recognized period of 
war.  Because at least one or more days of wartime service is 
a prerequisite to an award of VA nonservice-connected pension 
benefits, the Board finds that VA is not required to provide 
assistance because there is no reasonable possibility that 
such assistance could aid in substantiating the claim.  
38 U.S.C.A. § 5103A(2).

VA shall pay to each veteran of a period of war who meets the 
service requirements, and who is permanently and totally 
disabled from nonservice-connected disability, not the result 
of his own willful misconduct, pension at the prescribed 
rate.  38 U.S.C.A. § 1521(a).  

A veteran meets the service requirements for payment of 
nonservice-connected pension if he served in the active 
military service (1) for 90 days or more during a period of 
war, (2) during a period of war, and was discharged or 
released from such service for a service-connected 
disability, (3) for a period of 90 consecutive days or more, 
and such period began or ended during a period of war, or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service, during more than one period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  

For VA purposes, the Vietnam War Era terminated on 
7 May 1975, and the Persian Gulf War commenced on 
2 August 1990.  38 U.S.C.A. § 101(29)(33); 38 C.F.R. 
§ 3.2(f)(i).  

Analysis:  The National Personnel Records Center (NPRC) has 
certified that the veteran's period of active military 
service extended from May 1978 to May 1982.  The Vietnam War 
Era ended in May 1975, and the Persian Gulf War commenced in 
August 1990.  The veteran's documented period of active 
military duty occurred entirely during peacetime, between the 
Vietnam War Era and the Persian Gulf War, without one or more 
days of his service overlapping either recognized wartime 
era.  

In accordance with the governing laws and regulations, 
payment of nonservice-connected pension may only be made to 
veterans of a period of war.  Although the general rule 
requires that a veteran serve for a period of 90 days or more 
during a period of war, the exceptions to this rule would 
still allow payment of nonservice-connected pension to any 
individual who had at least 90 days of active military duty, 
during which there was at least one day which overlapped with 
a recognized wartime period.  The veteran does not have one 
or more days of active military service during a recognized 
period of war.  Accordingly, he is ineligible for an award of 
VA nonservice-connected pension benefits as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to nonservice-connected pension is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


